Citation Nr: 1643823	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  09-04 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II and/or peripheral vascular disease of the bilateral lower extremities.  

4.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, to include as secondary to diabetes mellitus type II and/or hypertension.  

5.  Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus type II and/or hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to June 1998, including service in the Southwest Asia theater of operations during the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Indianapolis, Indiana.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2009 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

The issue of entitlement to apportionment of dependent benefits has been raised by the record in an August 2016 statement, but the matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

These matters were previously remanded by the board in June 2010.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required regarding the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  To the extent that there has not been substantial compliance with prior remand directives regarding the Veteran's additional service connection claims, the issues of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II and/or peripheral vascular disease of the bilateral lower extremities; peripheral vascular disease of the bilateral lower extremities, to include as secondary to diabetes mellitus type II and/or hypertension; and sleep apnea, to include as secondary to diabetes mellitus type II and/or hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability for VA purposes.  

2.  Tinnitus did not have onset during active service or within one year of discharge from active service and is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's service connection claims on appeal by way of a March 2007 notice letter sent to the Veteran.  

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been obtained and associated with the claims file.  

The Veteran was initially afforded a VA audiology examination in August 2007.  He failed to report for the scheduled examination, but the June 2010 Board remand noted that due to a discrepancy regarding the Veteran's correct address, it was unclear if he received proper notice of the examination; therefore, remand was warranted to afford the Veteran another VA audiology examination.  Following the June 2010 Board remand, the Veteran again failed to report at a scheduled VA audiology examination in October 2012.  Notably, the RO's notification letter informing the Veteran of the requested audiology examination was not returned as undeliverable, and the Veteran's mailing address thereon matches the address contained within VA treatment records regarding the examination request.  As the evidence of record does not otherwise reflect good cause for the Veteran's failure to report for the October 2012 VA audiology examination, the Board will decide the matters on the basis of the evidence of record.  See 38 C.F.R. § 3.655 (2015).  Moreover, given the above development, the Board finds there has been substantial compliance with the Board's prior remand directives, such that further remand is not required regarding the claims adjudicated herein.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Therefore, the Board finds that all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims discussed herein, and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Bilateral Hearing Loss & Tinnitus  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For certain chronic disorders, including hearing loss, tinnitus, and epilepsies, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

Service treatment records do not document any complaints, diagnosis, or treatment of hearing loss or tinnitus.  A January 1976 physical examination upon service enlistment documents a normal clinical evaluation of the Veteran's ears and concurrent audiometric testing did not document any hearing loss as defined by VA regulation.  38 C.F.R. § 3.385.  Additionally, in a concurrent report of medical history, the Veteran stated he was in good health and he denied any ear trouble or hearing loss.  In September 1978, the Veteran requested to have his hearing checked, and a subsequent reference audiogram that same month documents normal hearing bilaterally, although there was noted earwax build up which was cleaned, and the Veteran was fitted for earplugs.  Id.  Thereafter, reference audiograms and periodic examinations in January 1980, March 1982, July 1982, September 1987, May 1992, and March 1997 all document normal clinical evaluations of the Veteran's ears with normal audiometric findings without hearing loss as defined by VA regulation.  Id.  Similarly, an April 1998 physical examination prior to retirement documents a normal clinical evaluation of the Veteran's ears and concurrent audiometric testing did not document any hearing loss as defined by VA regulation.  Id.  Additionally, the Veteran reported good health and denied any ear trouble or hearing loss in a concurrent report of medical history.  

Although the evidence of record fails to indicate any hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As discussed below, however, none of the post-service medical evidence of record indicates that the Veteran has a hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  

The Veteran was afforded a VA general medical examination shortly after discharge from active service, in October 1998; however, he did not report hearing loss or tinnitus therein.  A physical examination of the Veteran's ears was normal and there was no diagnosis of hearing loss or tinnitus documented by the examiner.  

VA treatment records from February 2007 document the Veteran's complaint of constant bilateral tinnitus since active service.  Following a hearing evaluation, the Veteran was diagnosed with normal hearing bilaterally, as his hearing was within normal limits bilaterally from 250 Hz to 8000 Hz, with excellent speech discrimination.  VA treatment records from June 2010 document the Veteran's denial of tinnitus.  

As noted above, the Veteran was initially afforded a VA audiology examination in August 2007.  After he failed to report for the scheduled examination, the Veteran's hearing loss and tinnitus claims were remanded by the Board in June 2010 in order to afford the Veteran an additional opportunity for a VA audiology examination.  Thereafter, the Veteran again failed to report at a scheduled VA audiology examination in October 2012.  As the evidence of record does not otherwise reflect good cause for the Veteran's failure to report for the October 2012 VA audiology examination, the Board will decide the matters on the basis of the evidence of record.  See 38 C.F.R. § 3.655.  

At the September 2009 Board hearing, the Veteran testified that during active service, he worked in construction around runways and was exposed to loud noises, which he believed resulted in hearing loss.  He further stated that he was told by a medical professional that he had hearing loss but he did not testify regarding his claimed tinnitus.  

As discussed above, "[i]n the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  Significantly, the Veteran is not shown by the probative evidence of record to have bilateral hearing loss in accordance with 38 C.F.R. § 3.385 at any time during the pendency of the appeal.  

The Veteran statements of record regarding his observable symptoms, such as hearing difficulty, are probative evidence.  See Layno, 6 Vet. App. 465.  However, to the extent such statements attempt to diagnose hearing loss according to VA regulations, to include whether it was manifested to a compensable degree during active service or within the year subsequent to service discharge, such statements are less probative.  See Jandreau, 492 F.3d at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Notably, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  See 38 C.F.R. § 3.385.  Thus, the question of whether the Veteran has a hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  

Similarly, the Veteran is also competent to report subjective tinnitus.  See Layno, supra; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Notably, however, while the Veteran reported constant tinnitus from active service within VA treatment records from February 2007; later VA treatment records from June 2010 document his specific denial of tinnitus.  Additionally, service treatment records do not document complaints of tinnitus or ringing in the ears; neither does an October 1998 VA general medical examination conducted shortly after the Veteran's retirement from active service.  Therefore, to the extent that the Veteran' reports regarding the onset of tinnitus are inconsistent, they are afforded little probative value.  See Caluza, 7 Vet. App. 498.  

In conclusion, the most probative evidence of record weighs against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  There is no competent evidence that the Veteran has a current bilateral hearing loss disability and no competent evidence that his subjective tinnitus first manifested during active service, within one year of service discharge, or that it is otherwise related to active service.  As the preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record, including adequate VA opinions, upon which to decide the Veteran's claims of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II and/or peripheral vascular disease of the bilateral lower extremities; peripheral vascular disease of the bilateral lower extremities, to include as secondary to diabetes mellitus type II and/or hypertension; and sleep apnea, to include as secondary to diabetes mellitus type II and/or hypertension.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


I.  Service Connection - Hypertension; Peripheral Vascular Disease, Bilateral Lower Extremities; Sleep Apnea  

Post-service treatment records document the Veteran's diagnosis of essential hypertension.  Following a VA hypertension examination in November 2012, a VA examiner stated that the Veteran's service-connected diabetes mellitus type II may have aggravated his hypertension due to its ability to damage the endothelial lining of blood vessels.  Given this indication that the Veteran's diagnosed hypertension may be associated with his service-connected diabetes mellitus type II, remand for an addendum opinion is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Similarly, post-service treatment records document the Veteran's diagnosis of peripheral vascular disease with claudication and previous surgery for placement of bilateral artery stents.  Upon VA examination in November 2012, the examiner stated that the Veteran's history of smoking had a large effect on his peripheral vascular disease, as well as his high cholesterol, diagnosed during active service as hyperlipidemia.  The examiner also noted that the Veteran's service-connected diabetes mellitus type II also contributes to peripheral vascular disease because it affects and damages the endothelial lining of lower extremity blood vessels.  Given this indication that the Veteran's diagnosed peripheral vascular disease may be associated with his hyperlipidemia diagnosed during active service or with his service-connected diabetes mellitus type II, remand for an addendum opinion is required.  See McLendon, 20 Vet. App. 79.  

Likewise, post-service treatment records also document the Veteran's diagnosis of sleep apnea.  Upon VA examination in November 2012, the examiner concluded that the Veteran's sleep apnea was less likely than not incurred in or caused by active service.  He stated that sleep apnea has been associated with hypertension and diabetes type II, but noted that such conditions are not used to diagnose sleep apnea, and they do not aggravate the sleep apnea condition.  The opinion was supported by reference to up to date medical literature.  

Notably, the June 2010 Board remand directed that an opinion be obtained as to whether the Veteran's sleep apnea was at least as likely as not caused or aggravated by his diabetes mellitus type II or hypertension.  The November 2012 examiner's ultimate conclusion was stated in terms of a direct service connection claim, rather than a secondary service claim.  Additionally, while the examiner stated that neither diabetes mellitus type II nor hypertension aggravated sleep apnea, he did acknowledge an association between such conditions and sleep apnea.  He clarified that such conditions are not used to diagnose sleep apnea; nevertheless, his statements indicating an association between hypertension and diabetes mellitus type II and sleep apnea warrant remand for an addendum opinion regarding the potential for secondary service connection.  McLendon, supra.  

Finally, VA is obligated to make reasonable efforts to obtain records not in the custody of a Federal department or agency, such as from private medical care providers; such reasonable efforts will generally consist of an initial request for the records, and if the records are not received, at least one follow up request.  38 C.F.R. § 3.159(c)(1) (2016).  Therefore, upon remand, any outstanding and relevant private treatment records must be obtained.  See id.  Similarly, VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should also obtain any outstanding and relevant VA treatment records and associate them with the claims file.  38 U.S.C.A. § 5103A (b)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant private or VA treatment records, after obtaining authorization from the Veteran as necessary.  Ensure that all such pertinent records are associated with the claims file and all responses, positive or negative, are properly documented, and the Veteran is properly notified.  

2.  After the above, schedule the Veteran for VA examinations to determine the presence and/or etiology of his claimed hypertension, to include as secondary to diabetes mellitus type II and/or peripheral vascular disease of the bilateral lower extremities; peripheral vascular disease of the bilateral lower extremities, to include as secondary to diabetes mellitus type II and/or hypertension; and sleep apnea, to include as secondary to diabetes mellitus type II and/or hypertension.  The entire claims file, including this remand, must be made available to each examiner, who must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should also be provided.  

Specifically, the examiners are asked to provide the following opinions, including a complete and thorough rationale, with reference to relevant evidence of record as appropriate, for any and all conclusions reached:  

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is caused by or aggravated by service-connected diabetes mellitus type II?  

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is caused by or aggravated by peripheral vascular disease of the bilateral lower extremities?  

c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral vascular disease of the bilateral lower extremities is caused by or aggravated by service-connected diabetes mellitus type II?  

d) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral vascular disease of the bilateral lower extremities is caused by or aggravated by hypertension?  

e) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is caused by or aggravated by service-connected diabetes mellitus type II?  

f) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is caused by or aggravated by hypertension?  

g) If the examiner finds that any of the Veteran's claimed conditions are aggravated by his service-connected diabetes mellitus type II or claimed peripheral vascular disease of the bilateral lower extremities or hypertension, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's claimed condition prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

3.  Following the above development, review the resulting examination reports and/or opinions to ensure adequacy and compliance with the above directives.  If any opinion rendered is inadequate, take any corrective action deemed necessary.  

4.  Thereafter, readjudicate the Veteran's remaining claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow a reasonable time for response before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


